DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6, 7, and 9-23 have been examined.

Allowable Subject Matter
Claims 1-3, 6, 7, 9, 10, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Bhardwaj et al. (U.S. Patent Application Publication 2014/0355881) discloses a seller (merchant) taking a picture of an item, uploading the image, and being given the choice to upload a different image (and recommendations may be provided for taking a better photo of the item (see paragraph 85).  Sauer et al. (U.S. Patent Application Publication 2019/0188796) discloses requesting one of an additional user image from a user or a clarifying detail from the user in order to identify at least one item in a received image (see paragraphs 9 and 64).  However, Bhardwaj, Sauer, and the other prior art references of record, do not, separately or in combination, disclose, teach, or reasonably suggest the specific method of claim 1, especially the amended claim language in the thirteenth through twenty-seventh lines of claim 1, as submitted on June 14, 2022.
The question arises of whether claims 1-3, 6, 7, 9, 10, and 21-23 are directed to an abstract idea; if so, the abstract idea would be “commercial interactions” under the field of “certain methods of organizing human activity.”  However, the claims are not actually directed to commercial interactions, or to anything else that would make them an abstract idea; they merely involve presentation which could perhaps lead to commercial interactions.  Claims 1-3, 6, 7, 9, 10, and 21-23 are therefore patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Bhardwaj et al. (U.S. Patent Application Publication 2014/0355881) discloses a seller (merchant) taking a picture of an item, uploading the image, and being given the choice to upload a different image (and recommendations may be provided for taking a better photo of the item (see paragraph 85).  Sauer et al. (U.S. Patent Application Publication 2019/0188796) discloses requesting one of an additional user image from a user or a clarifying detail from the user in order to identify at least one item in a received image (see paragraphs 9 and 64).  However, Bhardwaj, Sauer, and the other prior art references of record, do not, separately or in combination, disclose, teach, or reasonably suggest the specific method of claim 11, especially the amended claim language in the twelfth through twenty-fourth lines of claim 11, as submitted on June 14, 2022.
The question arises of whether claims 11-14 are directed to an abstract idea; if so, the abstract idea would be “commercial interactions” under the field of “certain methods of organizing human activity.”  However, the claims are not actually directed to commercial interactions, or to anything else that would make them an abstract idea; they merely involve presentation which could perhaps lead to commercial interactions.  Claims 11-14 are therefore patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Bhardwaj et al. (U.S. Patent Application Publication 2014/0355881) discloses a seller (merchant) taking a picture of an item, uploading the image, and being given the choice to upload a different image (and recommendations may be provided for taking a better photo of the item (see paragraph 85).  Sauer et al. (U.S. Patent Application Publication 2019/0188796) discloses requesting one of an additional user image from a user or a clarifying detail from the user in order to identify at least one item in a received image (see paragraphs 9 and 64).  However, Bhardwaj, Sauer, and the other prior art references of record, do not, separately or in combination, disclose, teach, or reasonably suggest the specific system of claim 15, especially the amended claim language in the thirteenth through twenty-fifth lines of claim 15, as submitted on June 14, 2022.
The question arises of whether claims 15-20 are directed to an abstract idea; if so, the abstract idea would be “commercial interactions” under the field of “certain methods of organizing human activity.”  However, the claims are not actually directed to commercial interactions, or to anything else that would make them an abstract idea; they merely involve presentation which could perhaps lead to commercial interactions.  Claims 15-20 are therefore patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sauer et al. (U.S. Patent 10,885,589) disclose personal property captivator systems and methods.  Sauer et al. (U.S. Patent Application Publication 2019/0188796) disclose personal property captivator systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	June 23, 2022